Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Acknowledgment is made of applicant’s amendment filed on 04/13/2021. Claims 1 and 3-7 have been amended, claim 2 has been canceled. 
Currently claims 1 and 3-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida US 2009/0279027.
Claim 1: Nishida discloses an array substrate, comprising: 
a plurality of pixel structures, each of the pixel structures comprises at least one pixel region (inherent, an LCD display device) [0025], 
(Fig. 1) a signal wire 8/9 (scanning wiring 8, a common wiring 9) [0027] is provided at a side of the pixel region, and
a pixel electrode 4 is provided in the pixel region, 
(Fig. 2) a shield electrode 50 being in a same layer as the pixel electrode 4 [0025]
Regarding the limitation “the shield electrode is electrically coupled to the common electrode line”: Nishida discloses in [0013] “the shield electrode is connected to ground, i.e., a voltage applied to the shield electrode can be maintained at 0V” thus meeting the claimed limitation.
(Fig. 1) the shield electrode 50 is provided at a side of the pixel electrode 4 proximal to the signal wire 8/9, 
(Fig. 1) an orthographic projection of the shield electrode 50 on a plane where the signal wire 8/9 is located is between an orthographic projection of the pixel electrode 4 on the plane where the signal wire is located and the signal wire 9 (i.e., shield electrode 50 is between the pixel electrode 4 and the signal wire 9),
(Fig. 1) an orthographic projection of the common electrode line 9 (common wiring) on a plane where the signal wire 8/9 is located is in parallel to an orthographic projection of the signal wire 8/9 on the plane where the signal wire 8/9 is located (i.e., common electrode line 9 is in parallel to the signal wire 8), and the signal wire 8/9 comprises a gate line 8 and the common electrode line 9.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 9: Nishida discloses
(Fig. 1) the common electrode 5 is a comb-shaped electrode [0028], and the common electrode 5 comprises a plurality of first comb tooth portions, a shape and an arrangement direction of the shield electrode 50 are the same as a shape and an arrangement direction of the first comb tooth portions (5) respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3, 10, 11, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 2009/0279027 as applied to claim 1 above, and further in view of Liao et al. CN 106773394.
Claims 3, 10, 11, 13, 14, 16: Nishida discloses as above
Liao et al. teach 
Claim 3: (Fig. 2a) the signal wire is the common electrode line 4, and the shield electrode comprises 6 a first shield sub-electrode (6), and the first shield sub-electrode is coupled to the common electrode line through a via hole (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces)
Claim 10: (Fig. 2a) the pixel structure comprises two pixel regions and a gate line 2 [0037] between the two pixel regions, and the two pixel regions share the gate line 2
Claim 11: (Fig. 2a) [0040] the pixel structure comprises two pixel regions (left/right regions), and the two pixel regions are disposed along a first direction (Y-direction); a data line 3 is provided at a side of the pixel region parallel to the first direction (Y-direction), and the two pixel regions share the data line 3.
Claim 13: (Fig. 2b) one thin film transistor [0053] corresponding to the at least one pixel region in one-to-one correspondence relationship (controlled by gate electrode).  
Claim 14: (Fig. 2b) A display panel [abstract]
Claim 16: (Fig. 2a) the signal wire is the common electrode line 4, and the shield electrode comprises a first shield sub-electrode (6), and the first shield sub-electrode is coupled to the common electrode line 4 through a via hole (Liao’s connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].
It would have been obvious to one of ordinary skill in the art to modify Nishida’s invention with Liao’s structure in order to provide shielding the coupling capacitance and reduce the harmful risk of crosstalk through an electrostatic shielding effect, as taught by Liao [Abstract].

Claims 4-6, 12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 2009/0279027, Liao et al. CN 106773394 as applied to claim 1 above, and further in view of Lin et al. CN 205450519.
Claims 4-6, 12, 15 and 17-19: Nishida discloses as above 
Liao et al. teach
(Figs. 2a, 2b) the (first) shield electrode 6 is electrically coupled (connected) to a common electrode line 4 (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
(Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Lin et al. teach 
Claim 4: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a second shield sub-electrode 200 (upper shielding electrode 200) located in the pixel region; the pixel region further comprises a common electrode [0048], and the common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056] is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210) (Figs. 4, 6); the second shield sub-electrode 200 (upper shielding electrode 200) is electrically coupled to the common electrode 500 (through a via 210) [0048]
Claim 5: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a third shield sub-electrode 200 (lower shielding electrode 200), an orthographic projection of the third shield sub-electrode 200 (lower shielding electrode 200) on a plane where the gate line 100 is located is completely in an area where the gate line 100 is located; the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210) (Figs. 4, 6); and the third shield sub-
Claim 6: (Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a second shield sub-electrode 200 (lower shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, and the second shield sub-electrode 200 (lower shielding electrode 200) is located in the pixel region; the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210) (Figs. 4, 6); and the second shield sub-electrode (lower shielding electrode 200) is electrically coupled to the common electrode (through a via 210) [0048].  
Claim 12: (Fig. 1) the pixel electrode 300 [0048] is a comb-shaped electrode.  
Claim 15:  (Fig. 6) providing the shield electrode 200 in a same layer as the pixel electrode 300 at a side of the pixel electrode proximal to the signal wire, wherein the shield electrode 200 is electrically coupled to the common electrode line 210.  
Claim 17: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a second shield sub-electrode 200 (upper shielding electrode 200) located in the pixel region; the pixel region further comprises a common electrode 500 [0048], the manufacturing method further comprises: electrically coupling the common electrode 500 
Claim 18: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a third shield sub-electrode 200 (lower shielding electrode 200), an orthographic projection of the third shield sub-electrode 200 (lower shielding electrode 200) on a plane where the gate line 100 is located is completely in an area where the gate line 100 is located; the pixel region further comprises a common electrode 500 [0048], the manufacturing method further comprises electrically coupling the common electrode 500 to the common electrode line; and (Fig. 6) electrically coupling the third shield sub-electrode 200 (lower shielding electrode 200) to the common electrode 500
Claim 19: (Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a second shield sub-electrode 200 (lower shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, and the second shield sub-electrode 200 (lower shielding electrode 200) is located in the pixel region; the pixel region further comprises a common electrode 500, the manufacturing method further comprises: coupling the first shield sub-electrode (Liao’s first shield electrode 6) to the common electrode line (Liao’s common electrode line 4) through a via hole; electrically coupling the common electrode 500 to the common electrode line; and electrically coupling the second shield sub-electrode (lower shielding electrode 200) to the common electrode 500
.

Claims 7 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 2009/0279027, Liao et al. CN 106773394, Lin et al. CN 205450519 as applied to claims 1, 15 above, and further in view of Li et al. US 2018/0113365.
Claim 7: Nishida discloses as above 
Liao et al. teach
(Figs. 2a, 2b) the (first) shield electrode 6 is electrically coupled (connected) to a common electrode line 4 (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
(Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Lin et al. teach 
(Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a third shield sub-electrode 200 (upper shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, 
(Fig. 1) an orthographic projection of the third shield sub-electrode 200 (upper shielding electrode 200) on a plane where the gate line is located, is completely overlapping the area where the gate line 100 [0040] is located;
the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210; and the third shield sub-electrode (upper shielding electrode 200) is electrically coupled to the common electrode (through a via 210) [0048].  
Except
an orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located;
however Li et al. teach
Regarding the claimed limitation “orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located”: Li et al. in (Fig. 2) teach orthographic projection of the third shield sub-electrode 7 on a plane where the gate line 1 is located is completely within an area where the gate line 1 is located. However, applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality, selecting a particular shape and/or directional arrangement of the elements for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


Claim 20: Nishida discloses as above 
Liao et al. teach
(Figs. 2a, 2b) the (first) shield electrode 6 is electrically coupled (connected) to a common electrode line 4 through a via hole (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
(Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Lin et al. teach 
(Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a third shield sub-electrode 200 (upper shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, 
(Fig. 1) an orthographic projection of the third shield sub-electrode 200 (upper shielding electrode 200) on a plane where the gate line is located, is covering the area where the gate line 100 [0040] is located;
the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210 (connecting via hole 210 is 
the manufacturing method further comprise electrically coupling the first shield sub-electrode to the common electrode line through a via hole; electrically coupling the common electrode to the common electrode line; and electrically coupling the third shield sub-electrode to the common electrode.
Except
an orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located;
however Li et al. teach
Regarding the claimed limitation “orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located”: Li et al. in (Fig. 2) teach orthographic projection of the third shield sub-electrode 7 on a plane where the gate line 1 is located is completely within an area where the gate line 1 is located. However, applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality, selecting a particular shape and/or directional arrangement of the elements for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida US 2009/0279027, Liao et al. CN 106773394, Lin et al. CN 205450519 as applied to claim 4 above, and further in view of Lin et al. CN 205450519 and Uramoto US 2015/0177578.
Claims 8: Nishida discloses as above 
Lin et al. teach
(Fig. 6) the shield electrode 200 (lower shielding electrode 200) is directly coupled to the common electrode 500
Uramoto teach 
(Fig. 11) the common electrode CE is in a same layer as the pixel electrode PE [0111].
It would have been obvious to one of ordinary skill in the art to modify Nishida’s invention with Uramoto’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Uramoto [0045].
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871